Citation Nr: 1636561	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a high frequency sensorineural hearing loss disability of the left ear.

2. Entitlement to service connection for a high frequency sensorineural hearing loss disability of the left ear.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5. Entitlement to a compensable rating for a high frequency sensorineural hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2013, the Board remanded the appeal to provide the Veteran with a Travel Board hearing at the RO.

In May 2016, the Veteran testified at a video conference hearing before the undersigned, where he agreed to have a video conference hearing in place of the previously requested Travel Board hearing.  A transcript of the hearing is of record.

The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left ear hearing loss disability and an acquired psychiatric disorder, to include PTSD, as well as entitlement to a compensable rating for a high frequency sensorineural hearing loss disability of the right ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1999 decision, the Board denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.

2. Evidence added to the record since March 1999 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.

3. In a November 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

4. Evidence added to the record since the November 2000 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a high frequency sensorineural hearing loss disability of the left ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following a rating decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As to left ear hearing loss, in this case, in March 1999, the Board denied the Veteran's claim of entitlement to service connection for a left ear hearing loss.  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court. 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2014); 38 C.F.R. § 20.1100 (2015).  Thus, the March 1999 Board decision is final.

Evidence received since the March 1999 denial includes a September 2009 audiological examination from Auburn University Speech and Hearing Clinic where, following audiological examination, a licensed audiologist observed that the Veteran's bilateral sensorineural hearing loss was consistent with noise-induced hearing loss and opined that the hearing loss present in both ears was at least as likely as not related to the Veteran's military service.  At the time of the prior March 1999 denial, while there was evidence of a current left ear hearing loss disability, there was no evidence of a nexus to service.  Accordingly, this evidence raises a reasonable possibility of substantiating the claim and the claim of entitlement to service connection for a left ear hearing loss disability is reopened.  38 C.F.R. § 3.156(a).

As to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in November 2000, the RO denied the Veteran's claim of entitlement to service connection for "PTSD (also claimed as anxiety/nervous disorder)."  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the November 2000 denial incudes VA treatment records received in March 2016 which show an active problem list which includes a current diagnosis of PTSD.  At the time of the prior denial, while there were prior diagnoses of anxiety and depression, there was no evidence of a current diagnosis of PTSD or of any suggestion that any mental health issue may have been the result of a traumatic experience.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a high frequency sensorineural hearing loss disability of the left ear is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.


REMAND

As to right ear hearing loss, at the May 2016 hearing, the Veteran indicated that the currently assigned rating does not adequately portray the severity of his disorder.  While there is a VA audiogram dated from December 2009, this evidence was not considered in any rating decision or statement of the case; rather, the most recent VA audiological examination that has been considered by the AOJ took place in December 2006.  In light of the Veteran's statements and length of time since either audiogram, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, there appear to be numerous outstanding VA treatment records.  The Veteran has reported receiving treatment from facilities associated with the Birmingham, Alabama VA Medical Center as early as 1994.  While a number of these records have been associated with the claims file, most have been added in a piecemeal fashion.  To ensure a complete record is before the Board, any outstanding records associated with the Birmingham, Alabama VA Medical Center from 1994 to the present should be obtained.

Finally, a March 2008 letter from a private psychologist, Robert Summerlin, indicates that the Veteran previously applied for disability benefits from the Social Security Administration.  Although the Veteran reported at the hearing that this application predominately related to his back problems, the possibility that this evidence could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for Social Security Administration disability benefits, including the medical records considered in deciding the claims.  If a decision has been made, a copy should be obtained, along with records considered.  Obtain any outstanding treatment records associated with the Birmingham, Alabama VA Medical Center from 1994 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing the above, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right ear hearing loss and potential etiology of the left ear hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

As part of the examination, findings as to the left ear should be recorded and it should be indicated whether it is at least as likely as not related to in-service events.  In entering an opinion consideration should be given to the 2009 opinion from the Auburn University examiner.

3. After completing any additional development deemed necessary, readjudicate the claims.  If it is determined that other examinations, including a psychiatric examination are indicated, such examination should be conducted.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


